Citation Nr: 1819030	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from February 1988 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  In April 2017, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

While on remand, in an August 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a TDIU, effective June 30, 2012. Thus, the Board has recharacterized the claim on appeal to reflect consideration of such decision.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period stemming from his January 30, 2008, claim. 


CONCLUSION OF LAW

For the entire appeal period stemming from the Veteran's January 30, 2008, claim, the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to award a TDIU for the entire appeal period stemming from the Veteran's January 30, 2008, claim herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before." In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a). Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that his service-connected disabilities, which include panic disorder without agoraphobia and depressive disorder, a right shoulder disability, a lumbar spine disability, and a cervical spine disability, render him unable to secure and follow a substantially gainful occupation. In this regard, the Board notes that, as of the date of his January 30, 2008, claim for a TDIU, the Veteran's aforementioned disabilities have resulted in a combined 90 percent disability rating and meet the threshold schedular criteria for consideration of a TDIU. 38 C.F.R. § 4.16(a).  Furthermore, as noted in the Introduction, a TDIU has been granted, effective June 20, 2012; however, the AOJ has continued the denial for a TDIU prior to such date. 

Upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period stemming from his January 30, 2008, claim.

As an initial matter, the Board notes that the Veteran earned an Associate's degree in 2006 and a Bachelor of Science in Business Administration in 2010. However, the nature of his work for the appeal period from January 2008 to June 2012 consisted of performing duties as a mechanic, delivery driver, and business owner.  Furthermore, the Veteran stated that, after he obtained his business degree, he attempted to obtain employment on multiple occasions, but was unsuccessful until he became a seasonal tax preparer for H&R Block in 2015.  

Pertinent to his employment history, in his December 2008 initial application for a TDIU (VA Form 21-8940), the Veteran indicated that he last worked full-time in 2001, at which time he was self-employed and worked 30 hours per week as a mechanic, by which he was able to earn $17,000 in a year. However, Social Security Administration (SSA) records from December 2004 indicate that the Veteran worked 50 hours per week for a soda company as a delivery driver as recently as January 2003.  

Additionally, in his December 2014 Rehabilitation Needs Inventory, completed as part of his participation in VA's vocational rehabilitation program, the Veteran reported that, as relevant to the appeal period before the Board, he worked full-time in a permanent position as a tractor mechanic/driver from January 2001 to March 2010, earning $1,600.00 a month, at Pete Thomas Farming Equipment where he worked on all farm equipment, delivered equipment, and performed customer service.  He indicated that he left as a he was offered his own business running a store.  Similarly, in an April 2017 application for a TDIU (VA Form 21-8940), the Veteran reported that he last worked full-time in April 2009 as a delivery driver and, thereafter, left to run his own business.

However, a review of the contemporaneous records reflects that, during the appeal period before the Board, any employment alleged to have been held between January 2008 and March 2010 was, in fact, part-time and did not last until March 2010.  Specifically, during his March 2008 VA examination, the Veteran reported that he worked on farm equipment when he could and worked an average of 20 to 25 hours per week. He also reported that his last full-time job was two years previously, but he currently worked for the same individual as a part-time employee.  Additionally, during his February 2009 VA examination conducted in connection with his psychiatric disability, it was noted that the Veteran was employed by an accounting company as a bookkeeper for "2-3 years." Such examiner also noted that the Veteran was employed in various labor positions since he left the military and that his longest period of continuous employment was 3 to 4 years as a soft-drink distributor (which ended prior to January 2008). The Veteran also reported that he was currently unemployed due to physical limitations. In a March 2009 VA examination report, the examiner indicated that the Veteran was then working 20-30 hours per week as a mechanic. Thereafter, in an April 2009 VA treatment record, the Veteran reported he was not currently employed. Additionally, September 2009 and February 2010 VA treatment records noted that the Veteran lost his job because of conflicts with his boss. 

Consequently, while the Veteran indicated in the aforementioned December 2014 and April 2017 reports that he worked on a full-time basis from January 2001 to March 2010, and through April 2009, respectively, such statements are contradicted by the contemporaneous evidence of record.  Thus, the Board finds that such reports are inaccurate as to the nature of the Veteran's employment, to include any income earned, during such time period. 

Additionally, in his December 2014 Rehabilitation Needs Inventory, the Veteran indicated that he worked full-time in a permanent position as a business owner from April 2010 to June 2012, earning $2,500.00 a month at Lisa's Place where he performed all of the duties necessary to run a business.  He indicated that he left because the business went under.  Similarly, in his April 2017 application for a TDIU (VA Form 21-8940), the Veteran reported that he was self-employed as a store owner from April 2009 to July 2011 and worked 20-30 hours per week. 

Based on a review of the foregoing evidence and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to a TDIU for the entire appeal period stemming from his January 30, 2008, claim.  In this regard, the Board acknowledges that the Veteran has been employed at times from January 2008 to June 2012; however, the Board finds that such employment was marginal in nature. With respect to the Veteran's report that he was self-employed as a store owner, his representative argued in a February 2018 Informal Hearing Presentation that such employment was in a protected environment because the Veteran was working for his spouse. The Board agrees and finds that such employment is marginal in nature as the Veteran has worked in a protected environment indicative of a sheltered workshop. Moreover, the Board does not find that the Veteran's reported periods of part-time work prior to his self-employment are suggestive of substantially gainful employment as the record suggests that such periods of employment did not last for long durations of time or provide a salary above the poverty line. 

Furthermore, the medical and lay evidence of record demonstrates that the impairment associated with the Veteran's service-connected disabilities resulted in limitations that rendered him unable to secure or follow a substantially gainful occupation consistent with his educational and work history.  In this regard, his employment history consists of mostly physical labor and the March 2009 examiner found that the Veteran would have considerable problems working in his occupation as a heavy wheel mechanic as well as performing any strenuous and physical labor. However, while such examiner noted that the Veteran would be able to work in a job description requiring light duty or sedentary labor, the record also shows that, due to the Veteran's service-connected psychiatric disability, he has difficulty getting along with people, as evidenced by his September 2009 and February 2010 reports of conflicts with his boss that cost him his job, and suffers from panic attacks that limit his productivity in any capacity.   

Therefore, as discussed above, the appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment. See Moore, 1 Vet. App. at 358. Rather, the standard is whether a Veteran can obtain and maintain substantially gainful employment. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the entire appeal period stemming from his January 30, 2008, claim.  Therefore, a TDIU for the entire appeal period is warranted.


ORDER

For the entire appeal period stemming from the Veteran's January 30, 2008, claim, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


